DETAILED ACTION
	The pending claims are 1-19
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claim 2-4, drawn to a vaginal occlusion and distension device disclosed of treatment of incontinence in fig. 1-1a, classified in A61B2017/00805.
II. Claim 5-11, drawn to a vaginal occlusion and distension device for collection of bodily fluids disclosed in fig. 3, classified in A61F5/4553.
III. Claim 12-19, drawn to an occlusion and distension device for laparoscopic surgery disclosed in fig. 4, classified in A61B2017/00805.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a multipurpose vaginal occlusion and distension device with a distension controller comprises of a cylindrical body, made of a double layer polymeric membrane, an annular , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Adams (US/2010/00087798), Sheu (US/2010/00312204), Frigstad (US/2009/0048685), Rajiv ‘973 (U.S. 9,055,973).  
Adams discloses an elongate, hollow shaft, sheath (110), which is configured to have distal end be inserted into the body of a patient, through the cervix and into the uterus, distal end of sheath is placed into the vaginal opening of a patient, and manipulated to penetrate through the vaginal wall. A single tool that combines one or more functions of cervical distention, uterine distention. A dilation device such as an inflatable balloon with a fully distended to prevent painful and potentially destructive dilation of the cervix (Adams, col. 141-147, 169, 266, fig. 1A-G and 15 A-B). 
Sheu discloses a menstrual cup (2) made of expandable material so as to be compressed, the menstrual cup (2) having resilience for restoring to its original shape after being compressed, the menstrual cup comprising a pulling stem at a lower end thereof, a circular lip (22) at an open upper end thereof, and a circular groove (221) below the circular lip (Sheu, abstract); and a collection bag having a resilient restraining ring (31) at an open upper end thereof; thereby, the resilient restraining ring (31) being expanded to be constricted in the circular groove of the menstrual cup, the circular lip being adapted to prevent the resilient restraining ring (31) from disengagement, the menstrual cup (2) with the collection bag being compressed and inserted into the vagina for collecting menstrual blood, the collection bag being disposable and replaceable (Sheu, col. 28-40, fig. 1-6). Examiner is taking judicial notice that the ring (31) can be made out of any flexible resilient material such as metal.
Frigstad discloses a method of occluding a lumen of a body cavity (Frigstad, abstract). The method comprises inserting an implantable device at least partially within a lumen of a body cavity and/or a body cavity. The method also includes placing the implantable device at an optimal site within a lumen and/or a body cavity, wherein the optimal site promotes treatment and/or cessation of bleeding, and more specifically, uterine bleeding (Frigstad, col. 56-60, fig. 4-10) .
Rajiv discloses an inflatable balloon (baseplate 2), valve (valve 5 or stopcock 6), and pump (syringe 7) for inflating the device (Rajiv, col. 15-16 and fig. 1).
Thus, the common technical features are well known in the prior art.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771